DETAILED ACTION
Claim(s) 1-19 are presented for examination. 
Claims 1, 4, 14 and 17 are amended.
Claims 2, 7-13 and 15 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on April 20th, 2021 to provide clarification of proposed claim amendments (see interview summary paper #20210420). 

Applicant’s amendments filed April 12th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Yang” in view of “Luo” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

 
Response to Arguments
Applicant’s arguments (see remarks pages 7-13 of 14) filed April 12th, 2021 with respect to rejection of claim(s) 1-19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1, 4, 14 and 17, the applicant argued that, Applicant respectfully submits that the proposed combination of Yang and Luo is silent with respect to these features of amended claim 1, and has not been shown to disclose at least these newly added features of the claim [Remarks, pages 7-13 of 14].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).


Yang fig. 2: Step “S220” pg. 6, ¶89, lines 1-7 discloses as follows:
	“the first MS sends first indication information to the network device. The first indication information indicates a service type of a first service to be transmitted by the first MS, so as for the network device to determine a first resource allocation parameter set adapted to the service type of the first service from the N resource allocation parameter sets.”

Yang fig. 2: Step “S230” pg. 6, ¶90, lines 1-3 discloses as follows:
	“the first MS receives second indication information sent by the network device. The second indication information indicates a first target resource…”


    PNG
    media_image1.png
    624
    640
    media_image1.png
    Greyscale


	In other words, Yang teaches the amended limitation of: in response to sending the first and/or second indication information to the base station, receiving a first/second transmission resource and resource (re)allocation by disclosing: 

the first MS sends first indication information to the network device. The first indication information indicates a service type of a first service to be transmitted by the first MS, so as for the network device to determine a first resource allocation parameter set adapted to the service type of the first service from the N resource allocation parameter sets.

the first MS receives second indication information sent by the network device. The second indication information indicates a first target resource (i.e. according to the first indication information).

	In the limited time allotted for AFCP, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Patent Publication Document: 2019/0053018 A1 “Lu et al.” {see fig. 2: Steps “210”-“230”, pg. 4, ¶55-58}


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469